Exhibit 10.14

CENTRAL VALLEY BANK

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), is made and entered into effective as
of April 1, 2007 (“Effective Date”), between CENTRAL VALLEY BANK (the “Bank”)
and D. MICHAEL BROADHEAD (“Executive”).

RECITALS

 

A. The Bank is a wholly-owned subsidiary of Heritage Financial Corporation.
(“Heritage”).

 

B. Executive is presently the Bank’s President. The Bank wishes to continue
Executive’s employment in that capacity under the terms and conditions of this
Agreement.

 

C. Under the terms of this Agreement, Executive wishes to continue his
employment with the Bank (or its successor, if any) for the period provided in
this Agreement.

AGREEMENT

The parties agree as follows.

 

1. Employment. The Bank will continue Executive’s employment during the Term and
any Extended Term (as defined below), and Executive accepts employment by the
Bank, on the terms and conditions set forth in this Agreement. Executive’s title
will be “President.”

 

2. Effective Date and Term.

 

  (a) Term. The initial term of this Agreement (“Term”) commences on the
Effective Date and terminates on March 31, 2008.

 

  (b) Automatic Renewal. This Agreement shall renew automatically at the end of
the Term for one additional year (an “Extended Term”) and shall renew
automatically at the end of the Extended Term for additional successive one year
terms (each successive one year term also an “Extended Term”) unless Executive
gives the Bank or Bank gives the Executive written notice at least 90 days
before the end of the Term or an Extended Term (as the case may be) of his or
its intent that this Agreement not be renewed.

 

3. Duties. Executive will faithfully and diligently perform the duties assigned
to Executive from time to time by the Bank’s board of directors, by Heritage’s
board of directors, or by the President or CEO of Heritage. In the event that
Heritage elects to merge the Bank into Heritage Bank or some other affiliate or
Heritage, then the title and duties of Executive with respect to the entity
surviving such merger shall be determined by the President and CEO of Heritage
or his designee. Executive will use his best efforts to perform his duties and
will devote his full time and attention to these duties during working hours
during the Term and any Extended Term. These duties will include, without
limitation, the following:

 

  (a) Bank Performance. Executive will be responsible for all aspects of the
Bank’s performance, including, without limitation, directing that daily
operational and managerial matters are performed in a manner consistent with
Heritage’s and the Bank’s policies. These duties will also include formulating
and implementing the Bank’s expansion strategies and performing all other tasks
in connection with the Bank’s management and affairs that are normal and
customary to Executive’s position.

 

  (b) Integration with Heritage. Executive will continue to participate in the
integration of the Bank’s commercial banking activities with Heritage’s existing
commercial operations.

 

1



--------------------------------------------------------------------------------

  (c) Development and Preservation of Business. Executive will be responsible
for the development and preservation of banking relationships and other business
development efforts (including appropriate civic and community activities) in
the Bank’s market areas.

 

  (d) Report to Board. Executive will report directly to the Bank’s CEO or to
the CEO of Heritage as designated from time to time. The Bank’s or Heritage’s
board of directors may, from time to time, modify Executive’s title or add to,
delete from, or modify Executive’s performance responsibilities to accommodate
management succession, as well as any other management objectives of the Bank or
of Heritage subject to Section 10(b) of this Agreement. Executive will assume
any additional positions, duties, and responsibilities as may reasonably be
requested of him with or without additional compensation, as appropriate and
consistent with Sections 3(a), 3(b), and 3(c) of this Agreement.

 

4. Salary; Vacation. During the Term, Executive will receive a base salary of
not less than $148,512 per year, to be paid in accordance with the Bank’s
regular payroll schedule for executives. During any Extended Term, Executive
will receive a base salary of not less than his base salary at the time of the
commencement of the then current Extended Term, to be paid in accordance with
the Bank’s regular payroll schedule for executives. Executive will be entitled
to four weeks of vacation during the Term or any Extended Term. Payment, if any,
for unused vacation time will be according to bank policy in effect at the time.

 

5. Incentive Compensation. The Bank’s board of directors, subject to
ratification by Heritage’s board of directors, will determine the amount of
bonus, if any, to be paid by the Bank to Executive for each year during the Term
or any Extended Term. Executive will participate in any existing or subsequent
management incentive plan of Heritage or Bank to the same extent as officers
with similar responsibilities. Executive’s bonus, if any, will reflect
Executive’s contribution to the performance of the Bank during the year.

 

6. Income Deferral and Benefits.

 

  (a) Subject to eligibility requirements and in accordance with and subject to
any policies adopted by the Bank’s or Heritage’s Board of Directors with respect
to any benefit plans or programs, Executive will be entitled to receive benefits
(including stock options) comparable to those offered to other executive
officers of Heritage and its subsidiaries with position and duties comparable to
those of Executive. Neither the Bank nor Heritage through this Agreement
obligates itself to make any particular benefits available to its employees or
executive officers.

 

  (b) Bank agrees to provide Executive with a vehicle for Executive’s business
use.

 

7. Business Expenses. The Bank will reimburse Executive for ordinary and
necessary expenses (including, without limitation, travel, entertainment, and
similar expenses) incurred in performing and promoting the Bank’s business.
Executive will present from time to time itemized accounts of these expenses,
subject to any limits of Bank policy or the rules and regulations of the
Internal Revenue Service.

 

8. Termination.

 

  (a) Termination By Bank for Cause. If, before the end of the Term or any
Extended Term, the Bank terminates Executive’s employment for Cause or Executive
terminates his employment without Good Reason, the Bank will pay Executive the
salary earned and expenses reimbursable under this Agreement incurred through
the date of Executive’s termination. Executive will have no right to receive
compensation or other benefits for any period after termination under this
section 8(a), and Executive will be subject to the noncompetition and
nonsolicitation requirements of Section 12 through the remainder of the Term or
Extended Term in which termination occurs and for the three-year period
following such Term or Extended Term in which termination occurs.

 

  (b) Other Termination By Bank. If before the end of the Term or any Extended
Term, (i) the Bank terminates Executive’s employment without Cause or
(ii) Executive terminates his employment for Good Reason (defined below), the
Bank will pay Executive for the remainder of the Term or Extended Term in which
termination occurs the salary Executive would have been entitled to under this
Agreement if his employment had not terminated. If Executive is terminated
pursuant to this Section 8(b), Executive will be subject to the noncompetition
and nonsolicitation requirements of Section 12 only through the remainder of the
Term or Extended Term in which termination occurs.

 

2



--------------------------------------------------------------------------------

  (c)    If the Executive is deemed to be a “Specified Employee” then payment of
his/her benefits under Section 8(b) that is payable because Executive’s
employment terminates as set forth in the preceding paragraph (b), shall be
delayed until six (6) months and one day after the date the benefit under
Section 8(b) is payable, unless the Executive dies between such date and the
payment date at which time all such benefits shall then commence. Benefits
otherwise payable during the six months and one day payment delay shall be paid
in one lump sum without interest on or shortly after the expiration of the six
months and one day period. Benefits otherwise payable after the six months and
one day delay shall be paid as originally scheduled.   (d)   

(1)    Death or Disability. This Agreement terminates upon Executive’s death or
Disability. The Bank or its successor’s Board of Directors, acting in good
faith, will make the final determination of whether Executive is suffering under
any Disability, taking into account the requirements of Section 409A of the
Internal Revenue Code and the definition of “Disability” as set forth in
Section 8(d)(2), and for purposes of making such determination, may require
Executive to submit to a physical examination by a physician mutually agreed
upon by Executive and the Board of Directors. If termination occurs under this
Section 8(d), Executive or his estate will be entitled to receive only the
compensation and benefits earned and expenses reimbursable through the date of
such termination.

    

(2)    Definition of Disability. “Disability” means the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Bank.

  (e)    Termination Related to a Change in Control.     

(1)    Termination by Bank. If the Bank, or its successor in interest by merger,
or its transferee in the event of a purchase and assumption transaction, for
reasons other than Executive’s death, Disability, or Cause (1) terminates
Executive’s employment within one year following a Change in Control (as defined
below) or (2) terminates Executive’s employment before the Change in Control but
on or after the date that any party either announces or is required by law to
announce any prospective Change in Control transaction and a Change in Control
occurs within twelve months after the termination, the Bank will pay Executive
in a lump sum an amount equal to 36 months of Executive’s Base Salary for the
calendar year in which Executive’s employment is terminated (the “Change in
Control Payment”).

    

(2)    Termination by Executive. If Executive terminates Executive’s employment,
with or without Good Reason, within one year following a Change in Control, the
Bank will pay Executive the Change in Control Payment.

    

(3)    If the Executive is determined to be a “Specified Employee” then payment
of his benefits under Section 8(e) that are triggered by a termination of
Employment occurring after a Change in Control shall be delayed until six
(6) months and one day after the date the benefit is otherwise payable, unless
the Executive dies between such date and the payment date at which time all such
benefits shall be paid. Benefits otherwise payable during the six months and one
day payment delay shall be paid in one lump sum without interest on or shortly
after the expiration of the six months and one day period. Benefits otherwise
payable after the six months and one day delay shall be paid as originally
scheduled.

 

3



--------------------------------------------------------------------------------

  (f) Limitations on Payments Related to Change in Control. Notwithstanding any
other provision of this Agreement:

 

  (1) the Change in Control Payment will be less than the amount that would
cause it to be a “parachute payment” within the meaning of Section 280G(b)(2)(A)
of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”);

 

  (2) the Change in Control Payment will be reduced by any salary that Executive
receives from the Bank or its successor after the Change in Control; and

 

  (3) Executive’s right to receive the Change in Control Payment terminates
(i) immediately, if before the Change in Control transaction closes, Executive
terminates his employment without Good Reason or the Bank terminates Executive’s
employment for Cause, or (ii) one year after a Change in Control occurs.

 

  (g) Definition of “Change in Control”. “Change in Control” means a change in
the ownership of Heritage Financial Corporation (“Heritage”) or Central Valley
Bank(“the Bank”), a change in the effective control of Heritage or the Bank or a
change in the ownership of a substantial portion of the assets of Heritage or
the Bank, in each case as provided under Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder.

 

  (h) Return of Bank Property. If and when Executive ceases for any reason to be
employed by Bank, Executive must return to the Bank all keys, pass cards,
identification cards and any other property of the Bank or Heritage. At the same
time, Executive also must return to the Bank all originals and copies (whether
in hard copy, electronic or other form) of any documents, drawings, notes,
memoranda, designs, devices, diskettes, tapes, manuals, and specifications which
constitute proprietary information or material of the Bank or Heritage. The
obligations in this paragraph include the return of documents and other
materials which may be in Executive’s desk at work, in Executive’s car or place
of residence, or in any other location under Executive’s control.

 

9. Definition of “Cause”. “Cause” means any one or more of the following:

 

  (a) Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 

  (b) Conviction of a crime in connection with his duties;

 

  (c) Conduct demonstrably and significantly harmful to the Bank, as reasonably
determined by the Bank’s or Heritage’s board of directors on the advice of legal
counsel of Bank or Heritage; or

 

  (d) Permanent disability, meaning a physical or mental impairment which
renders Executive incapable of substantially performing the duties required
under this Agreement, and which is expected to continue rendering Executive so
incapable for the reasonably foreseeable future.

 

10. Definition of “Good Reason”. “Good Reason” means only any one or more of the
following:

 

  (a) Reduction, without Executive’s consent, of Executive’s salary or
elimination of any compensation or benefit plan benefiting Executive, unless the
reduction or elimination is generally applicable to substantially all similarly
situated Bank Executives (or Executives of a successor or controlling entity of
the Bank) formerly benefited;

 

  (b) The assignment to Executive without his consent of any authority or duties
materially inconsistent with Executive’s position as of the date of this
Agreement; or

 

  (c) A relocation or transfer of Executive’s current business office that would
require Executive to commute on a regular basis more than 60 miles each way from
his current business office at the Bank on the date of this Agreement, unless
Executive consents to the relocation or transfer.

 

11. Definition of “Specified Employee”. The term “Specified Employee” is a key
employee (as defined in IRC Section 416(i) without regard to paragraph
(5) thereof) of a corporation, any stock in which is publicly traded on an
established securities market or otherwise, and as is further defined in
Proposed Regulations 1.409A-1(i)(1) or any other regulation finally adopted with
respect to IRC Section 416(i).

 

4



--------------------------------------------------------------------------------

12. Confidentiality. Executive will not, after signing this Agreement, including
during and after its Term, use for his own purposes or disclose to any other
person or entity and confidential information concerning the Bank or Heritage or
their business operations or customers, unless (1) the Bank or Heritage consents
to the use or disclosure of their respective confidential information, (2) the
use or disclosure is consistent with Executive’s duties under this Agreement, or
(3) disclosure is required by law or court order.

 

13. Noncompetition.

 

  (a) Participation in a Competition Business. During the Term or any Extended
Term and for three years after expiration of Term or any Extended Term (such
three years being the “Post-Term Period”) (regardless of whether Executive’s
employment ends at the end of the Term or any Extended Term or at some other
point after the end of the Term or any Extended Term), Executive will not become
involved with a Competing Business or serve, directly or indirectly, a Competing
Business in any manner, including, without limitation, as a shareholder, member,
partner, director, officer, manager, investor, organizer, “founder,” employee,
consultant, or agent; provided, however, that Executive may acquire and own an
interest not to exceed 2% of the total equity interest in any publicly held
entity whose equity securities are listed on a national securities exchange
(even if such entity is a Competing Business). Executive’s noncompetition
obligations for the Post-Term Period will not apply if (1) Executive’s
employment during the Term or any Extended Term is terminated without Cause,
(2) Executive terminates his employment during the Term or any Extended Term for
Good Reason, or (3) the Bank or its successor declines to employ Executive after
expiration of the Term or any Extended Term.

 

  (b) No Solicitation. During the Term or any Extended Term and the Post-Term
Period (regardless of whether Executive’s employment ends at the end of the Term
or any Extended Term or at some other point after the end of the Term or any
Extended Term) Executive will not directly or indirectly solicit or attempt to
solicit (1) any employees located in Yakima County in Washington State (the
“County”) of the Bank, Heritage, or any of Heritage’s Subsidiaries, to leave
their employment or (2) and customers located in Yakima County of the Bank,
Heritage, or any of Heritage’s Subsidiaries to remove their business from the
Bank, Heritage, or any of Heritage’s Subsidiaries, or to participate in any
manner in a Competing Business. Solicitation prohibited under this Section
includes solicitation by any means, including, without limitation, meetings,
letters or other mailings, electronic communications of any kind, and internet
communications. Executive’s nonsolicitation obligations for the Post-Term Period
will not apply if (1) Executive’s employment during the Term or any Extended
Term is terminated without Cause, (2) Executive terminates his employment during
the Term or any Extended Term for Good Reason, or (3) the Bank or its successor
declines to employ Executive after expiration of the Term or any Extended Term.

 

  (c) Employment Outside the County. Nothing in this Agreement prevents
Executive from accepting employment after the end of the Term or any Extended
Term outside the County from a Competing Business, as long as Executive will not
(a) act as an employee or other representative or agent of the Competing
Business within the County (b) have any responsibilities for the Competing
Business’ operations within the County.

 

  (d) Competing Business. “Competing Business” means any financial institution
or trust company that competes with, or will compete in the County with,
Heritage, the Bank, or any of Heritage’s Subsidiaries . The term “Competing
Business” includes, without limitation, any start-up or other financial
institution or trust company in formation.

 

14. Enforcement.

 

  (a) The Bank and Executive stipulate that, in light of all of the facts and
circumstances of the relationships between Executive and the Bank, the
agreements referred to in Sections 11 and 12 (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of the Bank’s and Heritage’s confidential information, goodwill and
other protectable interests. If a court of competent jurisdiction should decline
to enforce any of those covenants and agreements, Executive and the Bank request
the court to reform these provisions to restrict Executive’s use of confidential
information and Executive’s ability to compete with the Bank and Heritage to the
maximum extent, in time, scope of activities, and geography, the court finds
enforceable.

 

5



--------------------------------------------------------------------------------

  (b) Executive acknowledges that the Bank and Heritage will suffer immediate
and irreparable harm that will not be compensable by damages alone, if Executive
repudiates or breaches any of the provisions of Sections 11 or 12 or threatens
or attempts to do so. For this reason, under these circumstances, the Bank and
Heritage, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary, and permanent injunctions in order to prevent or
restrain the breach, and neither the Bank nor Heritage will be required to post
a bond as a condition for the granting of this relief.

 

15. Adequate Consideration. Executive specifically acknowledges the receipt of
adequate consideration for the covenants contained in Sections 11 and 12 and
that the Bank is entitled to require him to comply with these Sections. These
Sections will survive termination of this Agreement. Executive represents that
if his employment is terminated, whether voluntarily or involuntarily, Executive
has experience and capabilities sufficient to enable Executive to obtain
employment in areas which do not violate this Agreement and the Bank’s
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.

 

16. Arbitration.

 

  (a) Arbitration. At either party’s request, the parties must submit any
dispute, controversy or claim arising out of or in connection with, or relating
to, this Agreement or any breach or alleged breach of this Agreement, to
arbitration under the American Arbitration Association’s rules then in effect
(or under any other form of arbitration mutually acceptable to the parties). A
single arbitrator agreed on by the parties will conduct the arbitration. If the
parties cannot agree on a single arbitrator, each party must select one
arbitrator and those two arbitrators will select a third arbitrator. This third
arbitrator will hear the dispute. The arbitrator’s decision is final (except as
otherwise specifically provided by law) and binds the parties, and either party
may request any court having jurisdiction to enter a judgment and to enforce the
arbitrator’s decision. The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action. This
prevailing party is entitled to reimbursement from the other party for its costs
and expenses, including reasonable attorney’s fees.

 

  (b) Governing Law. All proceedings will be held at a place designated by the
arbitrator in Thurston County, Washington. The arbitrator, in rendering a
decision as to any state law claims, will apply Washington law.

 

  (c) Exception to Arbitration. Notwithstanding the above, if Executive violates
Sections 11 or 12, the Bank will have the right to initiate the court
proceedings described in Section 13(b), in lieu of an arbitration proceeding
under this Section 15. The Bank may initiate these proceeding wherever
appropriate within Washington State; but Executive will consent to venue and
jurisdiction in Thurston County, Washington.

 

17. Miscellaneous Provisions.

 

  (a) Defined Terms. Capitalized terms used as defined terms, but not defined in
this Agreement, will have the meanings assigned to those terms in the Plan.

 

  (b) Entire Agreement. This Agreement constitutes the entire understanding
between the parties concerning its subject matter and supersedes all prior
agreements. Accordingly, Executive specifically waives the terms of and all of
his rights under all employment, change-in-control and salary continuation
agreements, whether written or oral, he has entered into with the Bank or any of
its Subsidiaries or affiliates.

 

  (c) No Right to Continued Employment. Nothing in this Agreement, express or
implied, is intended to confer upon Executive the right to continued employment
with the Bank after the Initial Term.

 

  (d) Binding Effect. This Agreement will bind and inure to the benefit of the
Bank’s, Heritage’s, and Executive’s heirs, legal representatives, successors and
assigns.

 

  (e) Litigation Expenses. If either party successfully seeks to enforce any
provision of this Agreement or to collect any amount claimed to be due under it,
this party will be entitled to reimbursement from the other party for any and
all of its out-of-pocket expenses and costs including, without limitation,
reasonable attorneys’ fees and costs incurred in connection with the enforcement
or collection.

 

6



--------------------------------------------------------------------------------

  (f) Waiver. Any waiver by a party of its rights under this Agreement must be
written and signed by the party waiving its rights. A party’s waiver of the
other party’s breach of any provision of this Agreement will not operate as a
waiver of any other breach by the breaching party.

 

  (g) Counsel Review. Executive acknowledges that he has had the opportunity to
consult with independent counsel with respect to the negotiation, preparation,
and execution of this Agreement.

 

  (h) Assignment. The services to be rendered by executive under this Agreement
are unique and personal. Accordingly, Executive may not assign any of his rights
or duties under this Agreement.

 

  (i) Amendment. This Agreement may not be modified or amended except by a
written instrument signed by both parties with the prior written consent of
Heritage.

 

  (j) Severability. The provisions of this Agreement are severable. The
invalidity of any provision will not affect the validity of other provisions of
this Agreement.

 

  (k) Governing Law and Venue. This Agreement will be governed by and construed
in accordance with Washington law, except to the extent that certain matters may
be governed by federal law. Except as otherwise provided in Section 15(c), the
parties must bring any legal proceeding arising out of this Agreement in
Thurston County, Washington, and the parties will submit to jurisdiction in that
county.

 

  (l) Counterparts. This Agreement may be executed in one or more facsimile
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same document.

 

  (m) Notwithstanding any other provision of this Agreement, it is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement shall be provided and paid in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for non-compliance.
Any provision in this Agreement that is determined to violate the requirements
of Section 409A shall be void and without effect. To the extent permitted under
Section 409A, the parties shall reform the provision, provided such reformation
shall not subject the Executive to additional tax or interest and Executive
shall not be required to incur any additional compensation as a result of the
reformation. In addition, any provision that is required to appear in this
Agreement that is not expressly set forth shall be deemed to be set forth
herein, and this Agreement shall be administered in all respects as if such
provision were expressly set forth. References in this Agreement to Section 409A
of the Internal Revenue Code include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
Section 409A.

 

Signed: March 2, 2007   CENTRAL VALLEY BANK, N.A.   By:  

/s/ Brian L. Vance

  Printed Name:   Brian L. Vance   Title:   CEO   D. MICHAEL BROADHEAD,
individually  

/s/ D. Michael Broadhead

  D. Michael Broadhead

 

7